DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 4969814 A) in view of Zink (US 20190309942 A1).
Regarding claim 1, Ho discloses a burner with a refractory burner body for burning gaseous fuels,
wherein the refractory burner body (the “refractory” is suggested by the cross-sectional marking shown in Fig. 2; as further support, see Fig. 4 of Zink showing the same cross-sectional marking 6 to indicate a refractory material; moreover, it would have been obvious to use a refractory for its heat-resistant properties) comprising a gas nozzle (14, Fig. 3) and a plurality of air nozzles (the air nozzles can be elements 6 alone, elements 7 alone, elements 6+7 combined, or elements 13) which are at least partially formed as integral mouldings in the refractory burner body (the integral mouldings are shown in the Fig. 2 embodiment but not in the 
wherein the air nozzles eject air and are arranged symmetrically around a longitudinal axis of the gas nozzle and diverge at an angle to the gas nozzle (col. 3, lines 29-37), inner edges of the air nozzles being arranged at an angle relative to the longitudinal axis of the gas nozzle (Fig. 2),
the gas nozzle comprises at least one exit orifice shaped to eject the gaseous fuel in a direction parallel to the longitudinal axis of the gas nozzle (col. 4, lines 9-12), and 
the air nozzles are arranged and formed to diverge with respect to each other such that all of the air ejected from the air nozzles first flows away from the gaseous fuel ejected from the gas nozzle and so as to increase mixing of the gaseous fuel with exhaust gas (col. 3, lines 48-51; col. 4, lines 4-12).

Regarding claim 2, Ho discloses wherein the angle α is between 1 and 45 degrees relative to the longitudinal axis of the gas nozzle (col. 4, lines 3-12).
Regarding claim 3, Ho discloses wherein the refractory burner body comprises two to eight of the air nozzles (7).  
Regarding claim 4, Ho suggests in Fig. 3 wherein the air nozzles (7) comprise outlet openings with a total surface that is not more than half of a circular surface of the front side of the burner body (see MPEP 2125 stating that prior art drawings are evaluated for “what they reasonably disclose and suggest to one of ordinary skill in the art”).  Moreover, the total outlet area to circular surface ratio is a matter of optimizing the air supply into the combustion zone.  A larger ratio permits more oxygen to be delivered to the combustion zone, which has an effect on the flame temperature and the amount and type of emissions produced.
Ho discloses wherein the air nozzles each extend fully through the refractory burner body (Fig. 2; see also Fig. 1 of Zink).  
Regarding claim 15, Ho discloses (see rejection of claim 1 for citations unless otherwise noted) a burner comprising: 
a refractory burner body for burning gaseous fuel, the refractory burner body comprising a front side and a back side (not shown but there must be a back side to every front side), the front side consisting of a gas nozzle and a plurality of air nozzles that are formed in the refractory burner body, wherein 3App. No.: 17/001,263 Reply to the Office Action dated: 10/07/2021
the gas nozzle comprises at least one exit orifice shaped to eject the gaseous fuel in a direction parallel to a longitudinal axis of the gas nozzle, and 
the air nozzles eject air and are arranged symmetrically around the longitudinal axis of the gas nozzle, the air nozzles are arranged and formed to diverge with respect to each other, and each of the air nozzles being angled with respect to the longitudinal axis of the gas nozzle.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 4969814 A) in view of Zink (US 20190309942 A1), as applied to claim 1, and further in view of Sudo (US 6926516 B1).
Regarding claim 5, Ho fails to disclose wherein the air nozzles comprise outlet openings and the outlet openings have widths which increase radially from the gas nozzle.  However, Sudo teaches a burner wherein the air nozzles comprise outlet openings (13, Fig. 7A), the widths of which grow radially from the gas nozzle.  Sudo teaches that the elongated shape provides a high surface area but low density oxygen flow to interact with the fuel (col. 20, lines 53-57).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the air nozzles comprise outlet openings and the outlet openings have widths which increase radially from the gas nozzle.  The motivation to combine is .
Claims 6, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 4969814 A) in view of Zink (US 20190309942 A1), as applied to claim 1, in view of Pisano (US 7175423 B1).
Regarding claim 6, Ho fails to disclose wherein the gas nozzle comprises a pre-combustion chamber which is formed in the refractory burner body, and at least one of the air nozzles comprises a pre-combustion air nozzle, which connects the air nozzle to the pre-combustion chamber. 
However, Pisano teaches a burner comprising a gas nozzle, wherein the gas nozzle comprises a pre-combustion chamber (40, Fig. 2) which is formed in the burner body, and at least one of the air nozzles comprises a pre-combustion air nozzle (20), which connects the at least one air nozzle (34) to the pre-combustion chamber.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the gas nozzle comprises a pre-combustion chamber which is formed in the refractory burner body, and at least one of the air nozzle comprises a pre-combustion air nozzle, which connects the at least one air nozzle to the pre-combustion chamber.  The motivation to combine is to stage the combustion for reduced NOx emissions.
Regarding claim 7, Ho fails to disclose wherein the gas nozzle comprises a swirl nozzle for swirling the fuel, which is used in the burner body. However, Pisano teaches a burner comprising a gas nozzle, wherein the gas nozzle comprises a swirl nozzle (20) for swirling the fuel, which is used in the burner body (col. 2, lines 12-16 and col. 4, lines 39-42).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the gas nozzle comprises a swirl nozzle for swirling the fuel, which is used in the burner body.  The motivation to combine is to stage the combustion for 
Regarding claim 13, Ho fails to disclose wherein the refractory burner body comprises four of the air nozzles.  However, Pisano teaches four air nozzles (34, Figs. 5, 6).  Pisano further discloses that the number of air nozzles can vary (col. 5, lines 8-19), which suggests that the number of air nozzles is a matter of optimization and is not critical.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho disclose wherein the refractory burner body comprises four of the air nozzles.  The motivation to combine is for ease of manufacturing.  It is easier and faster to form four air nozzles versus eight air nozzles.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 4969814 A) in view of Zink (US 20190309942 A1), as applied to claim 1, in view of Blaha (US 3101773 A).
Regarding claim 8, Ho fails to disclose wherein the refractory burner body is formed by a first quarl with the front side, a second quarl, which is arranged coaxially to the first quarl, and a third quarl with a burner orifice and is designed as an outer shell of the first and second quarl.
However, Blaha teaches a burner body, wherein the burner body is formed by a first quarl (18/29) with the front side, a second quarl (28/32), which is arranged coaxially to the first quarl, and a third quarl (3) with a burner orifice (opening containing quarl 18)) and is designed as an outer shell of the first and second quarl.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the refractory burner body is formed by a first quarl with the front side, a second quarl, which is arranged coaxially to the first quarl, and a third quarl with a burner orifice and is designed as an outer shell of the first and second quarl.  The motivation to combine is so that the burner is made of a durable and heat-resistant material with sections that can be easy to replace.  
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered.  Please see the rejection of claim 1 discussing how Ho teaches the claimed limitations.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAU/Primary Examiner, Art Unit 3762